— Per Curiam:
The declaration contained no description of the writing or writings for which the action was brought. “ A writing or writings, signed by Charles Rubicana in his lifetime, or by some one in his behalf, and at his instance and request, relating to a lot of ground,” are certainly very inadequate to identify any particular writings. The judgment in detinue is special for the thing sued for, or damages in the alternative. How could the sheriff who goes with the execution know whether the writings signed by Charles Rubicana, which the defendant might surrender, were those demanded by the plaintiff? a
Judgment affirmed.